Order, entered November 5, 1964, denying without hearing, defendant’s motion to vacate a judgment of conviction for robbery in the first degree on grounds in the nature of error coram nobis, unanimously reversed, on the law, and the motion granted to the extent of remanding the matter to the Supreme Court, New York County, before Mr. Justice Schweitzer, for a hearing and determination (with findings of fact and conclusions of law), on the issue of the voluntariness of defendant’s confessions received in evidence at the trial, and thereafter, to enter such order as may be appropriate to the determination. The voluntariness of defendant’s confession was in issue on the trial which resulted in the judgment of conviction. Since the proceedings in connection with that judgment were concluded before the determination in Jackson v. Denno (378 U. S. 368) there must be a hearing (People v. Huntley, 15 N Y 2d 72, 77-78). Concur — Botein, P. J., Breitel, Rabin, Eager and Bastow, JJ.